DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This office action considers claims 1-20 in “Claims - 01/23/2020” pending for further prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (68; Fig. 3; [0110]) = (element 68; Figure No. 3; Paragraph No. [0110]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be 

Claims 1-108 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al., (US 20100238331  A1; hereinafter Takahashi) in view of ZENG; Kejun et al., (US 20120001336 A1; hereinafter Zeng).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Takahashi Figure 3
Regarding Claims 1, 6, Takahashi teaches a semiconductor device (81;Fig 3) as claimed in claim 1 and/or  a rear-surface radiation solid-state imaging device including a semiconductor device (81;Fig 3) comprising (see the entire documents, specifically, Figs 3-12; [0103+]; where Fig. 3 depicts the completed view, Figs. 4-12 used as a cross references for clarity , and as cited below): wherein ([0070-0073]): 
a first semiconductor element ({31,41}; Fig. 3; cited, as cross reference, in Fig. 6; [0119]; 31 being first semiconductor layer or substrate [0105],[0115], and 41 being wiring layer [0115]) which includes photoelectric conversion (PD) sections (regions of {31,41} in which a photodiode (PD,34) functioning as a photoelectric conversion portion of each pixel is formed; hereinafter PD34RGN) having a pixel array (construed from [0103] a pixel array referred to as "pixel region” 23) and a first line (40; [0111]).  
45,55}; Figs. 3; [0119]; 45 being second semiconductor layer or substrate, and 55 being wiring layer) having a logic circuit (25; [0013], first cited, as cross reference, in  Fig.5; [0113]) and a second line (57), wherein the first semiconductor elements is electrically connected ( through 68 at left; Fig. 3; [0110]) to the second semiconductor element; 
a first electrode (68 at right; Fig. 3; [0110]) penetrating the first semiconductor element ({31,41}) to the first line (40); 
a second electrode (68 at left; Fig. 3; [0110])  penetrating the first semiconductor element  ({31,41})  and the second semiconductor element ({45,55}) to the second line (57); and 
a contact area (bonding junction of 68 at left and 57)) between the second electrode (68 at left) and the second line(57).
But, wherein the contact area comprises an alloy.  
As indicated above, Takahashi does not expressly disclose wherein the contact area comprises an alloy.   
However, in the analogous art, Zeng teaches structure of semiconductor devices with aluminum-metallized contact pads contacted by ball bonds made from copper wires 

    PNG
    media_image2.png
    273
    463
    media_image2.png
    Greyscale

Zeng Figure 1
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to configure Zeng’s aluminum line(101)  material for Takahashi’s  57,  and Zeng’s copper aluminum alloy 113 into Takahashi’s contact area (68 at left), and thus, the combination of (Takahashi and Zeng) device will have an aluminum line (57 in view of 101) a contract area that is being alloyed, since this incorporation will at least, prevent copper oxide or aluminum oxide formation, and thus enhance reliability of the copper aluminum bonding as detailed in (Zeng [0008, [0020]).
Further for claim 6, Takahashi teaches a rear-surface radiation solid-state imaging device ([0005], [0054], [0122]) that including the semiconductor device described above.
Regarding Claims 2,7, the combination of (Takahashi and Zeng) as applied to the semiconductor device according to claim 1 and/or a rear-surface radiation solid-state imaging device according to claim 6, Takahashi further teaches, wherein the first line (40) is made of copper (Cu) ([0111]).  
Regarding Claims 3, 8, the combination of (Takahashi and Zeng) as applied to the semiconductor device according to claim 1 and/or a rear-surface radiation solid-Zeng further teaches, wherein the second line is made aluminum (Al) ([0111] as combined in claims 1,6 rejections, above).  
Regarding Claims 4, 9, the combination of (Takahashi and Zeng) as applied to the semiconductor device according to claim 1 and/or a rear-surface radiation solid-state imaging device according to claim 6, further teaches, wherein the alloy comprises a copper aluminum (CuAl) alloy (Takahashi and Zeng as combined in claims 1,6 rejections, above).  
Regarding Claims 5, 10, the combination of (Takahashi and Zeng) as applied to the semiconductor device according to claim 1 and/or a rear-surface radiation solid-state imaging device according to claim 6, Zeng further teaches, wherein the contact area electrically connects the second electrode (Takahashi 68 at left) and the second line (Takahashi 57 using material from Zeng 101 as combined in claims 1,6 rejections, above) in the second semiconductor element (Takahashi {45,55}).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
January 29, 2021